EXHIBIT D
                                                                 Billings Central Catholic High School
                                                                         3 Broadwater Avenue
                                                                           Billings, MT 59101
                                                                              406.867.4042
                                                               shelhanser@billingscatholicschools.org

                               October 7, 2019

                               RE: Todd Capser

                               To the Honorable Paul Oetken:

                               I am writing this letter on behalf of and in support of Todd Capser. Todd was one of my classmates, and I
                               have known him since high school. We have reconnected over the past three years because his son
                               Camden is enrolled in Billings Central Catholic High School, where I serve as principal. Throughout the
                               past three years, Todd has volunteered his time to our track program. As a former college track athlete,
                               his knowledge is appreciated. Todd selflessly dedicated hours to our student athletes, improving not
                               only their performances, but also the quality of the entire program. His time and passion for the sport
                               positively impacted our student athletes, but the care he demonstrated toward all of the athletes, no
                               matter how fast or how slow, made a difference in their lives. Todd also donated equipment and a new
                               tent to the track team to ensure the safety and well-being of the student athletes.

                               Todd has spent many years in the Billings community giving back, primarily volunteering to improve the
                               lives of children and young adults in our community. He has served on the board of the St. Vincent
                               Healthcare Foundation, specifically focusing his efforts on enhancing the quality of pediatric medicine
                               and ensuring access to all children.

                               I have daily contact with Todd's son Camden at school and continue to see Todd work consistently and
                               diligently to be the best father he can be for his son. We are a small school and small community, and as
                               you can imagine Todd has maintained his presence in Camden's life in spite of the adverse conditions
                               currently surrounding him. I appreciate Todd's willingness to continue be present and to participate in
                               Camden's life and appreciate his commitment to our school and community. If you have any specific
                               questions or need additional information, please do not hesitate to call.

                               Sincerely,

                               Shel Hanser, Principal
                               Billings Central Catholic High School




             CathO
                  licc.,4
        4t      •

                  •   •    b                                                                           BILLIMG5             ":"..C11-101..IC HIGH SCHOOL
              •

                                                                  3 Broadwater Avenue     Billings. Montana 59101 406.245.6651 Fax 406.259.3124
Faith, Family Spirit, Academic Excellence
